Citation Nr: 1446267	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-46 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G. Jackson, Counsel

INTRODUCTION

The Veteran had active service from August 1969 to August 1973.  He died in January 2007.  The appellant is the Veteran's surviving spouse.

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the RO. 

The Board remanded the appellant's claim for additional development in September 2013 and March 2014.  The case is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Board remanded the appellant's claim in order to obtain a medical opinion that addressed whether the Veteran's renal cell carcinoma was caused or aggravated by his service-connected hypertension, or hypertension medication. 

In an April 2014 opinion, a VA physician opined that it was less likely than not that the Veteran's hypertension, or hypertension medication, caused his metastatic renal cell carcinoma.  The physician explained that neither hypertension nor hypertension medications are an accepted etiology for renal cell carcinoma.

While the April 2014 medical opinion clearly states that the Veteran's renal cell carcinoma was not caused by his hypertension or hypertension medication, the physician failed to opine on whether the renal cell carcinoma was aggravated by the Veteran's hypertension or hypertension medication.  
The United States Court of Appeals for Veterans Claims (the Court) has indicated that an opinion which states that there is "no etiological relationship" may be insufficient to address the question of aggravation. Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Therefore, the Board finds that a clarifying medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's renal cell carcinoma was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by his hypertension, to include the medication taken therefore.

The examiner should also address the appellant's contention, set forth on a September 2008 VA Form 21-4138, that the American Cancer Society states that the risk of kidney cancer is higher in people with high blood pressure.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2013).



_________________________________________________
M. Donohue
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

